DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
It is acknowledged that claims 1, 3, 7, 8, 10, 14, 15 were amended.  Claims 4-6 and 11-13 were canceled.  Claims 1-3, 7-10, 14 and 15 are pending.
Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7-9, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US 20150039536 A1) in view of Duboue (US 20110125734 A1) and Beaver et al. (US 20160071517 A1) further in view of Makar et al. (US 20110213642 A1).
Regarding claim 1, Cook discloses:
a search apparatus comprising: a memory; and a processor coupled to the memory and the processor, at least by (paragraph [0089] which describes the search system with processor and memory)
But Cook fails to specifically disclose:
configured to: generate first training data in such a manner that, when evaluation of answer information related to question information is not less than a threshold, the answer information is determined to be a positive example of an answer to the question information, and that, when the evaluation of the answer information is less than the threshold, the answer information is determined to be a negative example of the answer to the question information; 
However, Duboue (US 20110125734 A1) discloses the above limaition at least by(paragraph [0037] first training data as prior data with encoded information on features of candidate answers and scores related to whether the answers are correct or not, paragraph [0091] further describes the answer being acceptable (e.g. positive) based on being higher than a threshold score as such it if it was lower than the threshold it would not be acceptable (e.g. negative).
learn, by using the first training data, a first learning model including probabilities for the question information
However, Duboue (US 20110125734 A1) discloses the above limitation at least by (paragraph [0037] describes using machine learning with the prior data to 
generate second training data in which a category of additional information is associated with the question information, the additional information being such that the input of the additional information improves accuracy of the answer information extracted by searching based on the additional information in a comparison with the answer information extracted by the searching based on the question information; learn, by using the second training data, a second learning model
However, Duboue discloses the above limitation at least by (y (paragraph [0049] describes determining Lexical Answer Type (LAT) for the query/question,  such LAT is interpreted as the a category of additional information which improves the accuracy of the answer by providing further context to the answer type (see para. [0049-0054]) further more paragraph [0049 and 0085] further describes  “LAT detection rules can be…. learned by machine automatically through association rule learning”, and trained model being derived from machine learning based on LATs based on prior data (e.g. second training data).
Cook further discloses:
receive question information, at least by (paragraph [0056] “the QA system receives an input question”)
perform evaluation of the question information, and when a result of the evaluation of the question information satisfies a condition, output answer information extracted by searching based on the question information, the answer information being extracted from among a plurality of pieces of answer information stored in the memory, at least by (paragraph [0063] “a highest scoring candidate answer, of a plurality of candidate answers, has a confidence score equal to or higher than a predetermined threshold, in which case it is returned as the correct answer for the input question 310” paragraph [0064] “If only one candidate answer has a confidence score equal to or higher than this first threshold, then a determination may be made that the candidate answer having the confidence score equal to or higher than the first threshold is the correct answer for the input question 310 and may be returned as the correct answer to the submitter of the input question 310.”) 
and, when the result of the evaluation of the question information does not satisfy the condition, at least by (paragraph [0065] “If none of the candidate answers are determined to have confidence scores equal to or above this first threshold, a second determination may be made as to whether a plurality of candidate answers have confidence scores above a second threshold, e.g., a confidence score of 60% confidence or higher. If more than one candidate answer has a confidence score equal to or higher than this second threshold, then it may be determined that there are multiple "correct" candidate answers for the input question 310” paragraph [0066] “paragraph [0071] “Based on the identification of the differentiating factors between the evidence passages supporting the various candidate answers, the context clarification logic 392 may forward the differentiating factors, the feature types, and the like, to the user 
But Cook, fails to specifically disclose:
determine whether a number of an asking back specifying the question information is more than the predetermined value; when the number of the asking back is determined to be more than the predetermined value, output a predetermined message and output an alert to an upper-level apparatus, the predetermined message indicating that the answer information is not capable of being given, when the number of the asking back is determined to be not more that the predetermined value,
However, Beaver teaches the above limitations at least by (paragraph [0018] describing follow-up questions being provided based on the confidence measure that answer satisfies the users question, where the follow-up question is interpreted as the questions “prompting input of addition information to specify detail of the question information”.  Further paragraphs [0039-0064] describes how the system decides to escalate the conversation to a human assistant which is interpreted as output an alert to an upper level apparatus, where the human assistant is at an “upper-level” and uses their corresponding system (apparatus) to respond to the user.  Such paragraph’s describes detecting indications of frustration or being upset “detected personality intents” when responding to follow-up questions.  And further paragraph [0062] describes thresholds number of detected personality intents in a row or within a number of input interactions from each follow-up question, that 
Cook further discloses:
determine a necessity to exist for the asking-back using the first learning model based on the question information having a probability less than a threshold probability, at least by (paragraph [0063, 0066] describe the confidence score of multiple candidate answers are below a particular threshold, indicated that there may be multiple correct answers, as such would determine that there is a necessity for clarification (necessity to exist for the asking-back), such probability is based on similar learned model shown in Duboue’s “first model.”
when the necessity for the asking-back is determined to be exist, determine the category for the additional information to be prompted for input user the second learning model; when the necessity to for the asking back is determine to exist and the category for the addition information is determined, output information related to the category for prompting the input of the additional information to specify detail of the question information, at least by (paragraph [0066, 0071-0072] which describes identifying differentiating factors related to facts, concepts, or semantic relationships which is similar learned model shown in Duboue’s “second model” (e.g. category) that the candidate answer may be related to and  “the context clarification logic 392 formulates one or more user interfaces for requesting user feedback input that further clarifies the implied context of the input question 310. The user interfaces may present one or more questions and fields or other user interface elements for receiving from a user input indicating a clarification of the implied context of the input question 310” (e.g. , output information related to the category for prompting the input of the additional information to specify detail of the question information)
when receiving addition question information corresponding to the additional information, perform evaluation of the additional question; determine whether or not a result of the evaluation of the additional question information is satisfied with the condition at least by (paragraph [0075-0077] describes receiving user input in response to the clarification question and determines through further analysis of the input affects the confidence score of the candidate answer(s) and whether the effected scores improves the score of particular answer (e.g. satisfied with the condition)
But Cook fails to disclose:
and when the result of the evaluation of the additional question information is not satisfied with the condition and the number of asking back is more that the predetermined value, output the predetermine message
However, Makar discloses the above limitation latest by (paragraph [0083, 0156] in describing “No Response”, the system “will launch this if is unable to select a good match to web retailer's customer's question or query. Using the No Response event, TSA can ask the customer to rephrase the question” where responses to the clarification questions is “receiving addition question information corresponding to the additional information” and detecting the inability to select a good match to customers question teaches “perform evaluation of the additional question; determine whether or not a result of the evaluation of the additional question information is satisfied with the condition; and when the result of the evaluation of the additional question information is not satisfied with the condition”.  Furthermore in paragraph [0096] the conversation is passed off to a live person when No response is triggers and number of lines of intercations exceeds a predetermined threshold, “The chatbot puts up a predefined message, such as "Sorry I don't understand let me pass you to my supervisor"”, which teaches, “the number of asking back is more that the predetermined value, output the predetermine message”.
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Duboue into the teaching of Cook, Beaver and Makar as they relate to question and answer systems and one of the ordinary skill in the art 
Also, it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Makar into the teaching of Cook, Duboue and Beaver as they relate to question and answer systems and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of” seamlessly and automatically pass[ing] to a live agent. This helps to avoid the situation where the user begins doubting that the chatbot is a live person”, (see Makar para. 0096).
And, it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Beaver into the teaching of Cook, Duboue and Makar as they relate to question and answer systems and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of detecting user’s personality intent which improves the user experience with the virtual assistants by Beaver in Abstract.
As per claim 2, claim 1 is incorporated and Cook further discloses:
wherein the evaluation of the question information is performed based on comparison between first answer information and second answer information, the first answer information being extracted by the searching based on a first algorithm, the second answer information being extracted by the searching based on a second algorithm, at least by (paragraph [0059] “each hypothesis or "candidate answer" as well as performs evidence scoring to evaluate the likelihood that the particular hypothesis is 
 and wherein the condition is that the second answer information is included in the first answer information, at least by (paragraph [0067, 0070, 0073] shows how multiple possible answers would at least share a common focus therefore at the very least the second answer information would have the same focus as the first answer information therefore the second answer information would be included in the first answer information, as such, within the context of multiple candidate answers above a confidence score threshold these answers would also share the same focus as explained above.)
As per claim 4-6 and 11-13 canceled.
As per claim 7, claim 1, is incorporated and Cook further discloses:
wherein the category of the additional information with which the evaluation is improved is determined in accordance with evaluation results of a plurality of pieces of answer information, the plurality of pieces of answer information being extracted by searching performed by adding, one by one, pieces of additional information to the question information, each of the pieces of additional information being included in different categories, at least by (paragraph [0086] “one or more user interfaces having one or more clarification questions are generated and output to a submitter of the input question (step 560). The user response input to the user interface(s) is then received from the submitter (step 570) and the candidate answers are updated based on the user response input (step 580). As discussed above, this may involve eliminating some candidate answers from further consideration, changing weights applied to confidence scores, or components of confidence scores, or the like. Synthesis, merging/ranking, and final answer selection via the QA system pipeline are then performed based on the modified candidate answers (step 590). The final answer and/or ranked listing of candidate answers may then be generated and output to the submitter of the input question (step 600).” )

Claims 8, 9, 14 recite equivalent claim limitations as claims 1, 2, 7 above, except that they set forth the claimed invention as a method; Claim 15 recite equivalent claim limitations as claim 1 above, except that they set forth the claimed invention as a non-transitory computer readable medium, as such they are rejected for the same reasons as applied hereinabove.

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook, Beaver and Makar in view of Allen et al. (US 20150235132 A1).
As per claim 3, claim 1 is incorporated and Cook further discloses:
wherein the information for prompting the input is determined in accordance with an inverse document frequency value of a word, the word being not included in the question information, at least by (paragraph [0065] it is shown if multiple answers does not meet a particular confidence/relevance threshold that indicates that they can answer the question with high confidence but meets a particular lower confidence/relevance threshold then those answers are candidate answers but require further clarification, therefore would prompt for further input for clarification.)
But Cook fails to specifically recite that the condition/threshold relates to: inverse document frequency value of a word, the word being not included in the question information
However, Allen discloses the above limitation at least by (Claim 12, “the content of the question is evaluated by at least one of: (i) computing an inverse document frequency ( IDF) score of the word in one or more domains to identify a first domain in which the word is most commonly used, (ii) identifying the word in an ontology indicating a relationship between the word and one or more other concepts” as such, in combination of Cook a clarification prompt would be trigger based on answers provided from domains/source from Allen would be low in confidence indicated by low frequency of words in the domain from the question, such as no words being found (ie. word being not included in the question information)

Claim 10 recite equivalent claim limitations as claim 3 above, except that they set forth the claimed invention as a method, as such they are rejected for the same reasons as applied hereinabove. 

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS TRUONG/Primary Examiner, Art Unit 2152